Breese, J. This case lies in a small compass, although the papers are voluminous. The record shows quite plainly, that the appellants here are seeking a double satisfaction of the debt due them from Harris Hoyt. It appears this note on the Bowmans was payable to Hoyt, and he had assigned it in blank to Morse, and Morse had delivered it to the appellants with directions to appropriate it ón the judgment they held against Harris Hoyt. That after collecting a portion of it, they caused an execution on their judgment to be issued against Harris Hoyt’s property, and coerced the collection of the debt. Of course, then, Morse had a clear right of action to recover of the appellants the amount of the Bowman note. But the appellants say, they did not get all the property of Hoyt that they bid off at the sale; that Hovt kept a carpet and melodeon which he refused to deliver up to them, saying “ appellants had a note of his which was to be applied on this judgment, and if he delivered up these things they would get pay twice.” Appellants had receipted to the sheriff for these articles, and by the purchase at the sheriff’s sale, they became to all intents and purposes the owners of them, and they could have replevied them out of Harris Hoyt’s possession. They did not choose to do so, but attempt to set up this fact, the detention by Harris Hoyt of the carpet and melodeon, against the claim of Morse for the value of the Bowman note, which they had released and given up to Bowman. This they cannot do. In looking into the evidence, we think it fully sustains the verdict, and there does not appear to be any substantial objections to the instructions. The judgment is affirmed. Judgment affirmed.